Case 1:20-cv-21108-AMC Document 142 Entered on FLSD Docket 01/28/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                       Miami Division

  MARTA REYES; LAWRENCE WOOD; et al.,
  on behalf of themselves                                       CASE NO. 1:20-cv-21108-AMC
  and all those similarly situated,                             HON. AILEEN M. CANNON

                                 Plaintiffs,                    CLASS ACTION

  v.

  PEOPLE’S REPUBLIC OF CHINA;
  COMMUNIST PARTY OF CHINA; et al.,

  Defendants.
  _________________________________________/

                    STATUS REPORT PURSUANT TO COURT’S ORDERS

         Plaintiffs, by and through undersigned counsel, hereby provide the Court with a Status

  Report pursuant to the Court’s April 23, 2020 Order, which requires Plaintiffs to file a status

  report every fifteen days, [DE 10], and which was re-affirmed by the Court in its August 19,

  2020 Order. [DE 92].

         Since Plaintiffs’ last status report, undersigned has received the hard copies of the returns

  of non-service based on China’s refusal to serve on sovereign immunity and security grounds.

  Moreover, as of January 14, 2021, six months have passed since the documents were transmitted

  to China’s central authority for judicial service, which further allows Plaintiffs to seek judgment

  upon the Court’s review and approval.

         Plaintiffs are diligently working on a motion for leave to modify their October 2, 2020

  proposed scheduling order, [DE 124-1], to reflect China’s refusal to appear (which was

  contemplated by Plaintiffs’ as a possibility). Plaintiffs anticipate filing the motion before the next

  status report is due on February 12, 2021.
Case 1:20-cv-21108-AMC Document 142 Entered on FLSD Docket 01/28/2021 Page 2 of 2

                                                                     CASE NO. 1:20-cv-21108-AMC


          Respectfully submitted this 28 day of January, 2021.

                                                 By: /s Matthew T. Moore
                                                 Matthew T. Moore, Esq.
                                                 Fla. Bar No. 70034
                                                 Primary: mmoore@thebermanlawgroup.com
                                                 Secondary: service@thebermanlawgroup.com

                                                 BERMAN LAW GROUP
                                                 P.O. Box 272789
                                                 Boca Raton, FL 33427
                                                 Telephone: (561) 826-5200
                                                        Fax: (561) 826-5201


                                      CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing has been filed this January ,

   2021, with the Court’s CM/ECF filing system, which shall cause an e-mail notice to be sent to

   all parties of record in this matter.



                                           By: /s Matthew T. Moore
                                           Matthew T. Moore, Esq.
                                           Fla. Bar No. 70034
